Proceeding pursuant to CPLR article 78 to prohibit the respondent from prosecuting the petitioner with respect to Queens County Indictment No. 8052/87 on the ground that the Grand Jury was without jurisdiction to hand down the subject indictment.
Adjudged that the proceeding is dismissed on the merits, without costs or disbursements.
On December 2, 1988, the defendant was convicted in Supreme Court, Queens County (Finnegan, J.), pursuant to the subject indictment, of the crimes of criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree (seven counts) and unauthorized use of a vehicle in the third degree. Relief pursuant to CPLR article 78 in the nature of prohibition does not lie in the instant situation inasmuch as the remedy of direct appeal from the judgment of conviction is available (see, Matter of Lipari v Owens, 70 NY2d 731; Matter of Molea v Marasco, 64 NY2d 718). Mollen, P. J., Mangano, Thompson and Bracken, JJ., concur.